EXHIBIT B
                 IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF DELAWARE



IPA TECHNOLOGIES, INC.,

                Plaintiff,

     v.
                                       C.A. No. 1:16-CV-01266-RGA-SRF
AMAZON.COM, INC. and AMAZON DIGITAL
SERVICES LLC,

                Defendants.


IPA TECHNOLOGIES, INC.,

                Plaintiff,
                                       C.A. No. 1:18-CV-00318-RGA-SRF
     v.

GOOGLE LLC,

                Defendant.


IPA TECHNOLOGIES, INC.,

                Plaintiff,
                                       C.A. No. 1:18-CV-00001-RGA-SRF
     v.

MICROSOFT CORPORATION,

                Defendant.




          DEFENDANTS’ PRELIMINARY INVALIDITY CONTENTIONS




                                  1
     System/Service         Relevant Dates          Persons/Entities              Short Cite
                                                 Involved in Prior Use,
                                                Sale, and/or Offers for
                                                           Sale
                                               and also offered for sale
                                               and/or sold to its
                                               customers this system as
                                               evidenced at least by the
                                               documents identified
                                               herein.
        COMTEC                  Pre-1999       COMTEC designed,                  “COMTEC”
                                               developed, used,
                                               advertised, published,
                                               and also offered for sale
                                               and/or sold to its
                                               customers this system as
                                               evidenced at least by the
                                               documents identified
                                               herein.
        PRODIGY                 Pre-1999       DARPA and CMU,                    “PRODIGY”
                                               designed, developed,
                                               used, advertised,
                                               published, and also
                                               offered for sale and/or
                                               sold to its customers this
                                               system as evidenced at
                                               least by the documents
                                               identified herein.


                       e.      Motivation for Combining Identified Combinations of Prior
                               Art

       The combinations of references provided in the accompanying prior art reference charts in

Exhibits A-1 through A-24 in combination with A-X are exemplary and are not intended to be

exhaustive. Additional obviousness combinations of the references identified here are possible,

and Defendants may rely on such combination(s) in this litigation. In particular, Defendants are

currently unaware of IPA’s allegations with respect to the level of skill in the art and the

qualifications of the typical person of ordinary skill in the art. Defendants are also unaware of the

extent, if any, to which IPA may contend that limitations of the claims at issue are not disclosed in



                                                 47
the prior art identified by Defendants as anticipatory, and the extent to which IPA will contend that

elements not disclosed in the asserted patent specifications would have been known to persons of

skill in the art. And Defendants do not yet know how the Court will construe terms in the Asserted

Claims. Defendants are also awaiting third-party discovery and are continuing their investigation

of the large universe of prior art to identify potential prior art systems, publications related to those

systems, and additional third-parties that may have information about those systems. Defendants

reserve the right to supplement these contentions to identify other prior art and combinations that

would have made such limitations obvious.

         The references listed above, alone or in combination, contain an explicit and/or implicit

teaching, suggestion, and/or reasons to combine them for at least the following reasons.38

         The Asserted Patents are invalid in view of any combination of references related to SRI’s

Open Agent Architecture, including, for example, OAA 1.0, OAA Tutorial, OAA Agents, PAAM

98 Tutorial, Feb 1998 OAA Presentation, Martin, Cohen, Cheyer, Multimodal Maps (Paper),

Moran, OAA CNET Demonstration, InfoWorld Automated Office, OAA CARS Demo, OAA

CARS Video, Multimodal Maps (Web Capture), Multimodal Maps Demo, MVIEW, and any other

application or implementation of the Open Agent Architecture (collectively “OAA Prior Art”).

Each of these references relate to the same software agent architecture developed by inventors of

the Asserted Patents at SRI International. A person having ordinary skill in the art would have




    38
       In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that
prior art need not disclose the precise teachings of a patented invention to render it obvious,
because a court “can take account of the inferences and creative steps that a person of ordinary
skill in the art would employ.” Id. at 418. Under KSR, an explanation for why a combination of
prior art items renders a claim obvious may be found in the “interrelated teachings of multiple
patents; the effects of demands known to the design community or present in the marketplace; and
the background knowledge possessed by a person having ordinary skill in the art.” Id. at 418.



                                                   48
been motivated to combine any of the OAA Prior Art. All of these references disclose the use of

facilitator agents, user interface agents, and service-providing agents that communicate using an

Interagent Communication Language (ICL) to solve user requests, which may take the form of

compound goal expressions that are divided into sub-goals and delegated to appropriate agents.

See, e.g., OAA Tutorial at 1 (identifying “Open Agent Architecture (OAA) is a multi-agent

framework . . . [with a] Facilitator agent [that] coordinates the agent community in achieving the

task, providing services such as parallelism, failure handling, conflict detection, and so forth . . .

us[ing] [] the Interagent Communication Language [(“ICL”)]”); OAA Agents at 1 (identifying a

few of the “more than 100 agents” that operate within the Open Agent Architecture); PAAM ’98

Tutorial at 13 (illustrating agents that communicate with a facilitator using ICL in the OAA

Architecture); PAAM ’98 Tutorial at 16 and 71 (identifying OAA implementations including

Automated Office, Unified Message, Multimodal Maps, Agent Development Tools, MVIEWS,

among many others); Cohen at 1 (identifying the “Open Agent Architecture [a]s a blackboard-

based framework allowing individual software ‘client’ agents to communicate by means of goals”);

Multimodal Maps (Paper) at 7 (identifying “Open Agent Architecture” as “a framework for

coordinating a society of agents . . . [using] [a]n Interagent Communication Language”). A person

having ordinary skill in the art would naturally look to the teachings of any OAA Prior Art to solve

problems and combine proposed solutions. SRI International also educated the persons of skill in

the art about the design, development, functionality, and implementations of its Open Agent

Architecture through numerous publications and demonstrations between 1994 and 1997. See,

e.g.,   Cohen      (paper     dated     1994);     Adam      Cheyer      Demos,       available    at

http://www.adam.cheyer.com/demos.html (identifying numerous open agent architecture

demonstrations between 1994 and 1997); OAA Tutorial at PAAM-98, Vol 2, no. 1 (January 1,




                                                 49
1998), available at http://www.ai.sri.com/~oaa/news/news-v2.1.html (publicly disclosing and

presenting a presentation on the details of the Open Agent Architecture at the Third International

Conference on the Practical Application of Intelligent Agents held in London in in 1998); Adam

Cheyer,        FIPA         Report         (July        1,       1996),        available         at

http://www.ai.sri.com/~oaa/distribution/MailArchive/oaa-users/0003.html (confirming that Adam

Cheyer attended the 2nd FIPA (Foundation for Intelligent Physical Agents) conference in Yorktown,

New York in 1996 and publicly disclosed details of SRI’s Open Agent Architecture). Additionally,

many of the OAA Prior Art references identify the same authors. A person having ordinary skill

in the art would naturally consider other papers, publications, demonstrations, and systems

prepared by the same authors.

       The asserted patents are also invalid in view of any combination of references related to

the KQML and KIF software agent architecture, including, for example, Singh, Genesereth ’97,

Genesereth ’94, Finin I, Finin II, Labrou, InfoSleuth, RETSINA, and any other application or

implementation of KQML and KIF (collectively “KQML/KIF Prior Art”). A person having

ordinary skill in the art would have been motivated to combine any of the KQML/KIF Prior Art.

These references disclose the use of the same Agent Communication Language (“ACL”) that uses

KQML (Knowledge Query and Manipulation Language) as the “outer” language and KIF

(Kowledge Interchange Format) as the “inner” language or vocabulary. See, e.g., Genesereth ’97

at 322; Genesereth ’94 at 49; Singh at 347-348. The ACL enables one or more facilitators agents

to coordinate the activities of connected agents and solve requests by synthesizing a plan that may

require decomposing a complex request into a collection of sub-goals and delegating the sub-goals

to appropriate agents. See, e.g., Finin II at 1-2; Genesereth ’97 at 334; Genesereth ’94 at 51;

Singh at 339, 345, 354, 356, 358; Labrau at 1. A person having ordinary skill in the art would




                                                   50
naturally look to the teachings of any KQML/KIF Prior Art to solve problems and combine

proposed solutions. Indeed, persons of skill in the art maintained publicly available knowledge

sharing websites that identified, described, and shared designs and implementations related to the

KQML and KIF software architecture. See, e.g., “KQML,” University of Maryland, Baltimore

County, available at https://www.csee.umbc.edu/csee/research/kqml/ (identifying KQML papers,

software and applications); “Knowledge Sharing Effort, University of Maryland, Baltimore

County, available at      https://www.csee.umbc.edu/csee/research/kse/ (identifying a ARPA-

sponsored knowledge sharing effort related to KQML and KIF); Knowledge Sharing Effort public

library, Stanford University, available at http://www-ksl.stanford.edu/knowledge-sharing/

(identifying KQML and KIF implementations as part of the ARPA Knowledge Sharing Effort).

Additionally, many of the KQML/KIF Prior Art references identify the same authors. A person

having ordinary skill in the art would naturally consider other papers, publications, demonstrations,

and systems prepared by the same authors.

       The asserted patents are also invalid in view of any combination of references related to

OAA Prior Art, KQML/KIF Prior Art, FIPA 97, MECCA, Nodine, Bradshaw, Busetta, Nodine,

Bayardo, Bian, Malone, Urban, General Magic, White, and any other architecture that implements

an agent communication language. A person having ordinary skill in the art would have been

motivated to consult and combine the teachings related to these various communication languages

to solve problems in another agent communication language. For example, knowledge sharing

and collaboration among developers of the various agent communication languages was a central

focus of numerous organizations that led international conferences, including, for example, the

Practical Application of Intelligent Agents and Multi-Agent Technology (PAAM), the Foundation

for Intelligent Physical Agents (FIPA), the Association for the Advancement of Artificial




                                                 51
Intelligence (AAAI), and Agent Theories, Architectures, and Languages (ATAL), among others.

See, e.g., OAA 2.0 Tutorial at PAAM-98, available at http://www.ai.sri.com/~oaa/news/news-

v2.1.html;                FIPA                 History,                    available                   at

http://leonardo.chiariglione.org/standards/fipa/fipa_history.htm;        ATAL   98,      available     at

http://mas.cs.umass.edu/atal/workshops/atal98/index.html;           AAAI-97,           available       at

http://www.aaai.org/Press/Proceedings/aaai97.php. Participants of these conferences included

significant industry player such as IBM, Philips, Siemens, Nokia, Alcatel, France Telecom, Sony,

British Telecom, Lucent, and SRI International. See, e.g., FIPA NY Attendance, available at

http://leonardo.chiariglione.org/standards/fipa/yorktown/nyattendance.htm. These participants

routinely shared papers, systems, and other information related to their software agent technology,

which often formed the basis for improvements and the development of other standards such as

FIPA 1997. See, e.g., Adam Cheyer, FIPA Report (July 1, 1996), available at

http://www.ai.sri.com/~oaa/distribution/MailArchive/oaa-users/0003.html           (Adam            Cheyer

summarizing various software agent architectures disclosed at the 2nd FIPA (Foundation for

Intelligent   Physical   Agents)      conference        in   Yorktown,    New    York       in     1996);

http://leonardo.chiariglione.org/standards/fipa/fipa_history.htm; FIPA Agent Basic Capability

List, available at http://leonardo.chiariglione.org/standards/fipa/yorktown/nyframework.htm

(identifying KQML and KIF as the early foundation for the FIPA specification). Thus, it was

common practice for persons having ordinary skill in the art to learn about, consult the teachings

of, and implement improvements from the broad array of agent communication languages,

architectures, and implementations.

        The asserted patents are also invalid in view of any combination of references related to

OAA Priori Art, KQML/KIF Prior Art, FIPA 97, MECCA, General Magic and any other agent




                                                   52
communication language that is structured in a similar way. For example, each of these agent

communication languages include a conversation layer (specifying events and parameters) and a

content layer (specifying goals and/or data) similar to the ICL disclosed by the ’115 patent. See,

e.g., PAAM ’98 Tutorial at 29 (identifying event “oaa_Solve,” parameter “query(var(P)),” goals

“manager() and “phone_number()” and data “John Bear,” “M” and “P.”); Finin I, slide 49

(identifying   event   “tell,”     parameter   “ontology   ecbk12,”    goal   “price,”    and   data

“ISBN3429459,24.95”); FIPA 97, Part 2 (identifying event “inform,” parameters “receiver hpl-

auction-server” and “ontology hpl-auction,” goal “price()” and data “bid good02” and “150”);

MECCA at 262 (identifying an event “e,” parameters “executing agent,” “i-th resource,” and “set

of constraints on i-th resource,” and goal “action to be executed”). A person having ordinary skill

in the art would naturally consult and combine teachings of agent communication languages that

are structured in a similar way.

       The prior art also acknowledged that different agent communication languages could also

interoperate. See, e.g., Automated Office at 1:40-1:47 (“This simple interaction style could also

be programmed using other distributed technologies available today such as CORBA or

Telescript); Genesereth ‘94 at 50-51 (identifying a “transducer” or “wrapper” that accepts

messages from non-native agents and converts those messages into the native agent

communication language of the architecture). Thus, a person having ordinary skill in the art would

have also been motivated to consult and combine teachings of agent communication languages

that may be structured in a different way.

       Additionally, the references identified in Section II.A.3., supra, all concern the same

technological field as the Asserted Patents. In particular, each of the references is directed to the

field of software agent architectures and distributed systems. See, e.g., PAAM ’98 Tutorial at 4




                                                 53
(SRI presentation describing the Open Agent Architecture, KQML and FIPA as enabling

“[c]ooperation among distributed heterogeneous programmatic components.”); Kiss at 2:43-2:67

(“Interaction between a user and the knowledge resources is mediated by a collection of

cooperative intelligent agents.     The cooperative intelligent agents incorporate generalized

automated negotiation and distributed inference (i.e., problem-solving) processes.”); Malone at

Title (“Agents for Information Sharing and Coordination: A History and Some Reflections”);

Pollock at 1:39-45 (“integrating the system of defeasible reasoning into an artificial agent that is

also capable of planning and executing plans”); Steiner at Abstract (“A Personal Digital Location

Apparatus for displaying a geographical location as an icon on a map”). One of ordinary skill in

the art would understand these references to all be part of the same field of technology as the

Asserted Patents and would naturally look to their teachings to find answers to the problems

inherent in the respective technologies. See, e.g., ’115 patent, Abstract (“A highly flexible,

software-based architecture is disclosed for constructing distributed systems”); 1:22-27

(identifying “Field of the Invention” and the “present invention” as “related to distributed

computing environments and the completion of tasks within such environments.”); see also ’128

patent, 1:18-22.

       These are only a few examples of the references that one of ordinary skill in the art would

consider to be part of the same body of work and in the same technical field and is not meant to be

limiting.

       Accordingly, a person of ordinary skill in the art at the time of filing of the Asserted Patents

would have been motivated to combine elements of any of the references identified here and

recognize that the combination of any of these references is a predictable use of elements known

in the art to solve a known problem and a use of known techniques to solve a known problem in




                                                 54
the same way. Defendants’ expert(s) may further explain the motivation to combine prior art and

why the Asserted Claims of the Asserted Patents are invalid for obviousness in accordance with

the case schedule.

                4.      INVALIDITY UNDER § 112

        The Asserted Claims are invalid under 35 U.S.C. § 112. The Asserted Claims lack a written

description and enabling disclosure commensurate with the alleged scope of the claims, are un-

duly vague and indefinite, and contain purely functional language. The Asserted Patents, read in

light of the specification and prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention. See Nautilus, Inc. v. Biosig Instruments, Inc.,

134 S. Ct. 2120, 2124 (2014). The Asserted Patents do not enable one of skill in the art to practice

the full scope of the inventions claimed without undue experimentation. The Asserted Patents do

not enable one of skill in the art to practice the scope of the inventions set forth in IPA’s preliminary

infringement contentions.

        Because expert disclosures are not yet due, including those in connection with claim

construction, Defendants reserve the right to raise any additional issues from the perspective of

one skilled in the art at the appropriate time in the case.

        The following identification of claims/claim elements are preliminary and only exemplary

and Defendants reserve the right to supplement the identification of claims and claim elements that

do not comply with the requirements of 35 U.S.C. § 112. Specifically, to the extent an element

identified below, or its variation, appears in claims other than the ones specified below, it also

renders those additional claims invalid under 35 U.S.C. § 112. Claims that depend on these

additional claims and on the claims identified below are also invalid under 35 U.S.C. § 112.

Defendants reserve the right to identify additional claims and claim elements that do not comply

with the requirements of 35 U.S.C. § 112 during claim construction or after the Court construes


                                                   55
          TABLE OF EXHIBITS

Exhibit                        Description
  A                Invalidity Charts for the ’115 patent
  B                Invalidity Charts for the ’128 patent
  C                Invalidity Charts for the ’560 patent
  D          Prior Art Reflecting the General State of the Art




                  145
Dated: August 23, 2019        Respectfully submitted,

                              /s/ Steven J. Balick_________
Of Counsel:
                              Steven J. Balick (#2114)
J. David Hadden               Andrew C. Mayo (#5207)
Saina S. Shamilov             ASHBY & GEDDES, P.A.
Todd R. Gregorian             500 Delaware Avenue, 8th Floor
Ravi R. Ranganath             P.O. Box 1150
Philllip Haack                Telephone: (302) 654-1888
Vigen Salmastlian             Email: sbalick@ashby-geddes.com
FENWICK & WEST LLP            Email: amayo@ashby-geddes.com
801 California Street
Mountain View, CA 94041       Counsel for Defendants Amazon.com, Inc.
650.988.8500                  and Amazon Digital Services, LLC.



                                /s/ Rodger D. Smith

Of Counsel:                     Rodger D. Smith II (#3778)
                                MORRIS, NICHOLS, ARSHT & TUNNELL
Joseph A. Micallef (#3161)      LLP
Scott M. Border                 1201 North Market Street
SIDLEY AUSTIN LLP               P.O. Box 1347
1501 K Street, N.W.             Wilmington, DE 19801
Washington, DC 20005            (302) 658-9200
(202) 736-8000                  Email: rsmith@mnat.com
Email: jmicallef@sidley.com
Email: sborder@sidley.com       Counsel for Defendant Microsoft
                                Corporation
Richard A. Cederoth
Nathaniel C. Love
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, Illinois 60603
(312) 853-7000
Email: rcederoth@sidley.com
Email: nlove@sidley.com




                              146
                              MORRIS, NICHOLS, ARSHT & TUNNELL,
                              LLP
                              /s/ Rodger D. Smith________________
OF COUNSEL:                   Jack B. Blumenfeld (#1014)
                              Rodger D. Smith II (#3778)
Michael C. Hendershot         1201 North Market Street
mhendershot@jonesday.com      P.O. Box 1347
Evan M. McLean                Wilmington, DE 19899
emclean@jonesday.com          (302) 658-9200
JONES DAY                     jblumenfeld@mnat.com
1755 Embarcadero Rd.          rsmith@mnat.com
Palo Alto, CA 94303
Telephone: (650) 739-3940     Counsel for Defendant Google LLC
Facsimile: (650) 739-3900




                            147
